NUMBER 13-15-00384-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GILBERT DELACRUZ,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                       Appellee.


                   On appeal from the 347th District Court
                         of Nueces County, Texas.


                                       ORDER

            Before Justices Rodriguez, Benavides, and Perkes
                            Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on April 5, 2016. Appellee has not filed a brief. The Court, having fully

examined the record and appellant’s brief hereby ORDERS appellee to file its brief with

this Court on or before July 06, 2016. Further motions for extension of time will not be
favorably entertained by the Court.

                                          PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
th day of June, 2016.




                                      2